The Honorable Ben McGee State Representative State Capitol Little Rock, AR 72201
HAND DELIVERED
Dear Representative McGee:
This is in response to your request for an opinion regarding the Arkansas Freedom of Information Act (FOIA), which is codified at A.C.A. 25-19-101 et  seq.  Specifically, you ask if you are entitled to review records which are otherwise considered to be exempt from public inspection under the FOIA, by virtue of your position as an elected member of the General Assembly.  You also note that you have been lead to believe that Governor Clinton has reviewed these records.
It should be initially noted that the FOIA does not address who may or may not review documents by virtue of an official position.
Several provisions of the Arkansas Code do, however, allow members of the legislature and their committees to issue subpoenas compelling the appearance of witnesses and the production of records.  I am attaching copies of the various laws pertaining to the issuance of subpoenas by the General Assembly.
It is therefore my opinion that the FOIA does not address the availability of public records for inspection by legislators. Members of the General Assembly may, however, compel the release of documents in accordance with A.C.A. 10-2-301 et seq., A.C.A.10-3-201 et seq., and A.C.A. 10-3-301, et seq.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.